DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment of 7/17/2019 has been received including amendments to the claims and amendments to the specification, including an abstract amendment. Claims 3 and 4 are amended and claims 5-8 are newly added. Claims 1-8 are pending. 
Drawings
The drawings were received on 2/6/2020. It’s not clear if these drawings are intended as Replacement Drawing sheets. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner side peripheral edge portion as in claims 1-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0009] recites in part: “Moreover, at the time of taking-off the helmet, when the fastening of the chin strap is released, of course the front portion of the throat, and also the inner side peripheral edge portion of the neck cover at the same time comes away from the neck of the wearer, and therefore, the helmet can be taken off easily.”   Is there a typo in the bolded text from paragraph 9? It’s not clear what is being disclosed regarding the front portion of the throat. 
Appropriate correction is required.
Claim Objections
Claims 1-3 and 5-8 are objected to because of the following informalities: For claim 1- lines 3-4 properly recite the neck cover as “configured to” project out toward a wearer side; however, the 
Claim 3 should recite the relative positions of the inner side peripheral edge portion and opposing side to each other, rather than relative to the wearer as follows: “the inner side peripheral edge portion is more flexible than a portion opposing the inner side peripheral edge portion.  Claims 5-8 recite similar limitations to those addressed herein and should also be revised to reflect the intended function or use of the neck cover features. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 is unclear in that it recites a helmet comprising the neck cover of claim 1. This appears to be redundant in that claim 1 previously recites a neck cover in combination with a helmet “A neck cover mounted to an opening portion, through which a head portion of a wearer is configured to be inserted, of a helmet,” and further limitations to structural details of the helmet “chin strap that is fixed to an inner side of the helmet”.  Please review claims 1 and 4 to remove redundant claim language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wallerberger (U.S. 2009/0031483) in view of Arai (U.S. 2013/0007950). Wallerberger teaches the invention substantially as claimed. Wallerberger teaches a neck cover 12a mounted to an opening portion, through which a head portion of a wearer is configured to be inserted, of a helmet (shell) 3, the neck cover configured to project out toward a wearer side from a peripheral edge of the opening portion (Fig.5 shows the shell portions 2,3,6 with neck cover projecting out toward a wearer side from a peripheral edge of the opening portion), an inner side peripheral edge portion of the neck cover at the wearer side extending so as to cover at least a range from a nape, which is a rear portion of a neck of the wearer, to a throat, which is a front portion of the neck of the wearer. Figure 5 shows chin guard sections 1a,1b extending over the front and side chin areas and extending downward to a degree to cover a front portion of the wearer’s neck, with Figure 3 showing the chin areas secured together. The neck cover includes a portion that covers the nape of the wearer (disclosed in par.43), a portion that covers from a left side portion of the neck of the wearer to the throat of the wearer (see neck cover portion 12a associated with 1a and 2 as in Fig.5, and a portion that covers from a right side portion of . 
However, Wallerberger doesn’t teach the neck cover being formed with a pair of left and right insert-through holes, through which a chin strap that is fixed to an inner side of the helmet is inserted, at a portion of the neck cover that covers the throat of the wearer.  Arai teaches a helmet with a chin strap received by insert-through holes 61 in cushion member A4L,R (par.58, forming a pair of left and right insert-through holes) such that the cushion member surrounds the chin strap and the chin strap extends from and is fixed to an inner side of the helmet. This positioning of the chin strap doesn’t interfere with the function of the cushion member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wallerberger’s neck cover to form with a pair of left and right insert-through holes through which a chin strap that is fixed to an inner side of the helmet is inserted in that this chin strap arrangement is known in the art as taught by Arai and this orientation of the chin strap would not interfere with the function of the neck cover as a protective neck and throat structure.  
Claims 3, 5, 7, and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wallerberger in view of Arai as applied to claim 1 above, and further in view of Lowe (U.S. 10,362,829). Wallerberger discloses the invention substantially as claimed, including neck cover portion 12 a disclosed as energy absorbing and 12b disclosed as comfort padding.  However, Wallerberger doesn’t teach the inner side peripheral edge portion is more flexible than a portion that is at a side further away from the wearer than the inner side peripheral edge portion.  Lowe teaches a helmet including a padding at an inner side of the helmet, the padding configured to extend . 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732